Hines, J..
The court directed a verdict in favor of the plaintiff, and then rendered a decree upon that verdict. The defendant, by direct bill of exceptions, excepts to the direction of the verdict, upon the grounds, *208(a) that a question of fact was raised under the pleadings and evidence; and (b) that the direction of the verdict was error and contrary to law. He excepts to the rendition of the decree, upon the ground that it is void and contrary to law and principles of equity and justice, “in that the evidence and the principles of law and equitable procedure and practice applicable thereto show that the” plaintiff is “asking equity without proceeding to do equity,” and he “here and now assigns the said judgment and decree so entered on said verdict as being contrary to law and the principles of equity and justice.” The above are the only assignments of error. The evidence introduced upon the trial of the case is neither incorporated in the bill of exceptions nor attached thereto as an exhibit and properly authenticated, nor has a brief of evidence been approved by the court and made a part of the record in the case. Held, that the clerk of the court can not certify and send to this court what purports to be the oral and documentary evidence introduced upon the trial of the case; and as this court can not pass upon and intelligently .decide the only assignments of error in the bill of exceptions without such evidence, the judgment of the court below must be affirmed. Silvey v. Brown, 137 Ga. 104 (72 S. E. 907) ; Barrow v. Barrow, 139 Ga. 806 (78 S. E. 123); Kennedy v. Rogers, 145 Ga. 292 (88 S. E. 974); Scott v. Wage Earners &c. Co., 147 Ga. 576 (94 S. E. 1021); Leggett v. Pridgen, 150 Ga. 115 (102 S. E. 829); Caldwell v. Sturdivant, 155 Ga. 590 (118 S. E. 39) ; Waldrip v. Slagle, 161 Ga. 464 (131 S. E. 53).
No. 6044.
November 18, 1927.
B. B. Jackson, for plaintiff in error.
Clarke & Clarice, contra.

Judgment affirmed.


All the Justices concur.